Title: To Thomas Jefferson from James Brobson, 7 November 1804
From: Brobson, James
To: Jefferson, Thomas


               
                  
                     Sir/
                  
                  Wilmington November 7th. 1804
               
               Inclosed you will receive a papers signed by Sixty-three of my republican fellow Citizens recommending my appointment to the Collectors Office, in the event of the removal of Allen McLane Esquire from that Office, and I beg leave Sir, to refer you for further information respecting my Character and qualification for the Office to John Dickinson and Ceaser A. Rodney Esquire and particularly to Mr. Rodney for the Character of those who have signed my recommendation. 
               I am with sentiments of respect Sir Your Obedt servt.
               
                  
                     Jas. Brobson
                  
               
            